DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive.             Regarding the 35 U.S.C. 103 rejection of the claims, Applicant argues that the rejection of the claims are moot in light of the amendments to the claims to recite limitations “assessing a probability of gibberish associated with the text, by: (1) assigning a respective part of speech to each token of the two or more tokens, (2) establishing a respective speech pairing for each pair of consecutive tokens included in the two or more tokens, (3) calculating, for each speech pairing, a respective conditional probability value that the speech pairing falls within a gibberish category, and (4) aggregating the conditional probability values to calculate the probability of gibberish associated with the text” (Amendment, pg. 10, third para.). Examiner respectfully disagrees because the above steps still correspond to mental processes of observing and making judgement based on received text and are achievable by a human utilizing a pen and paper to review the text to assign parts of speech, calculate probability values of consecutive words of the text and sum the probability values to determine ingenuine text, and as such, Examiner maintains the claims are still directed to non-statutory subject matter as presented below. 
claims 1, 21 and 28 with references Ott, Thakur and Thakur2, Applicant argues that the cited portions of Ott do not contemplate establishing respective speech pairings for each pair of consecutive token and that Ott would be required to disclose a separation of text into n-grams and then the n-grams subsequently grouped into speech pairings to achieve the amended language, and as such argues that the combination of the references fail to disclose “assigning a respective part of speech to each token of the two or more tokens” and “establishing a respective speech pairing for each pair of consecutive tokens included in the two or more tokens” (Amendment, pg. 10, fourth para. – pg. 12, line 1). 
 Examiner respectfully disagrees as Ott discloses receiving opinions/reviews that include two or more words/tokens (para. [0023]-[0024]), and analyzing the opinions/reviews to identify parts of speech words/phrases including nouns, pronouns, verbs, adjectives, adverb, article, preposition, participle, or conjunction (para. [0067]), corresponding to limitation “assigning a respective part of speech to each token of the two or more tokens”. Ott further discloses (para. [0075]-[0077]) performing an n-gram analysis of the review text that includes two or more tokens to obtain/establish at least bigram (i.e. consecutive 2 words) and trigram (consecutive 3 words), corresponding to at least one speech pairing (i.e. bigram of consecutive tokens), and limitation “establishing a respective speech pairing for each pair of consecutive tokens included in the two or more tokens”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the technique illustrated in fig. 2D) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Limitation “establishing a respective speech pairing for each pair of consecutive tokens included in the two or more tokens” requires prior limitation “parsing the text into two or more tokens” and not “the respective part of speech” or limitation “assigning a respective part of speech to each token of the two or more tokens” like Applicant appears to be arguing.
Applicant further argues that the dependent claims are allowable based on their dependency on the arguments provided above and their dependency from independent claims 1, 21 and 28 (Amendment, pg. 12, second para.) Examiner respectfully disagrees as argued above, and absent any argument as to why the cited portions of the references fail to disclose limitations recited in the dependent claims, Examiner maintains the rejections as appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of textual analysis without significantly more. The claims 1, 21 and 28 recite steps of parsing/segmenting received text, assigning parts of speech labels to the text, pairing the texts, calculating scores for the pairings and tagging the text as ingenuine based on the scores, and correspond to mental processes of observing and making judgement based on the received text and are  claims 2-7, 22-27 and 29-33 do not add significantly more that the abstract idea and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.   Claims 1, 2, 6, 7, 21, 22, 26-29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al US PGPUB 2014/0304814 A1 (“Ott”) in view of Thakur et al US 8,554,769 B1 (“Thakur” - IDS) and Thakur et al US 9,146,943 B1 (“Thakur2”)
         Per Claim 1, Ott discloses a method for identifying ingenuine online reviews, the method comprising, at a server device:
              receiving from a client device, an online review that includes text (fig. 14; para. [0017]; Opinion information is typically obtained from an information source. For purposes of this application, an information source may include a website…, para. [0020]-[0021]; para. [0022]-[0024], website opinion as online review); 
             parsing the text into two or more tokens (para. [0067]; para. [0075]-[0076]);
             assessing a probability of gibberish associated with the text, by: assigning a respective part of speech to each token of the two or more tokens (Three automated approaches are considered for detecting deceptive opinion spam, each of which utilizes classifiers trained on the initial dataset …, para. [0066]; One approach is termed the "genre identification approach".  In such an approach, the opinion entry is reviewed for spam as example gibberish); 
            establishing a respective speech pairing for each pair of consecutive tokens included in the two or more tokens (para. [0026]; a "text categorization approach" allows both content and context with n-gram features.  An n-gram is a contiguous sequence of n items from a given sequence of text or speech.  An n-gram could be any combination of phonemes, syllables, letters, or words..., para. [0075]-[0077], bigrams/trigrams of words including consecutive words/tokens as speech pairing);
           Ott does not explicitly disclose assessing a probability of gibberish associated with the text, by: calculating, for each speech pairing, a respective conditional probability value that the speech pairing falls within a gibberish category or aggregating the conditional probability values to calculate the probability of gibberish associated with the text
          However, these features are taught by Thakur:
          calculating, for each speech pairing, a respective conditional probability value that the speech pairing falls within a gibberish category (col. 6, ln 61 – col. 7, ln 15);
          aggregating the conditional probability values to calculate the probability of gibberish associated with the text (col. 7, ln 54-64); and
            Ott in view of Thakur does not explicitly disclose in response to determining that the probability of gibberish satisfies a threshold, tagging the online review as ingenuine to prevent the online review from being published
Thakur2 (When the score computed by the model is over a certain pre-defined threshold, the underlying user or post or comment is automatically classified as "spam."…, col. 3, ln 12-24)
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Thakur with the method of Ott in arriving at “assessing a probability of gibberish associated with the text, by: calculating, for each speech pairing, a respective conditional probability value that the speech pairing falls within a gibberish category”, “aggregating the conditional probability values to calculate the probability of gibberish associated with the text
”, as well as to combine the teachings of Thakur2 with the method of Ott in view of Thakur in arriving at “in response to determining that the probability of gibberish satisfies a threshold, tagging the online review as ingenuine to prevent the online review from being published”, because such combinations would have resulted in reducing the incentive relating to providing gibberish content (Thakur, col. 3, ln 45-50) as well as to limiting and preventing spam/gibberish content and abuse (Thakur2, col. 2, ln 1-7)
        Per Claim 2, Ott in view of Thakur and Thakur2 discloses the method of claim 1,    
           Thakur2 discloses receiving a second online review from a second client device, wherein the second online review includes a second review component that comprises additional text (fig. 1; col. 3, ln 12-24; col. 6, ln 37-41); 
            assessing a second probability of gibberish associated with the additional text (col. 3, ln 12-24; col. 6, ln 37-41); and 
          in response to determining that the second probability of gibberish does not satisfy the threshold, tagging the second online review as genuine to enable the second 
         Per Claim 6, Ott in view of Thakur and Thakur2 discloses the method of claim 1, 
              Ott discloses wherein each token of the two or more tokens represents one or more characters in the text preceded by and/or succeeded by a delimiter (para. [0022]-[0024]; para. [0075]-[0076], example reviews as including word tokens preceded by or succeeded by delimiters). 
        Per Claim 7, Ott in view of Thakur and Thakur2 discloses the method of claim 1, 
             Ott discloses wherein the parts of speech that can be assigned to a given token of the two or more tokens include nouns, verbs, adverbs, pronouns, prepositions, and conjunctions (The POS review includes recognition of words or phrases as nouns, pronouns, verbs, adjectives, adverb, article, preposition, participle, or conjunction…, para. [0067]).
          Per Claim 21, Ott discloses a non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a server computing device, cause the server computing device to identify ingenuine online reviews, by carrying out steps that include:
          receiving from a client device, an online review that includes text (fig. 14; para. [0017]; Opinion information is typically obtained from an information source. For purposes of this application, an information source may include a website…, para. [0020]-[0021]; para. [0022]-[0024], website opinion as online review);
          parsing the text into two or more tokens (para. [0067]; para. [0075]-[0076]);
respective part of speech to each token of the two or more tokens (Three automated approaches are considered for detecting deceptive opinion spam, each of which utilizes classifiers trained on the initial dataset …, para. [0066]; One approach is termed the "genre identification approach".  In such an approach, the opinion entry is reviewed for each part-of-speech (POS) and statistics about the position and frequency of each POS are acquired…, para. [0067]; para. [0077]-[0081], spam as example gibberish);
           establishing a respective speech pairing for each pair of consecutive tokens included in the two or more tokens (para. [0026]; a "text categorization approach" allows both content and context with n-gram features.  An n-gram is a contiguous sequence of n items from a given sequence of text or speech.  An n-gram could be any combination of phonemes, syllables, letters, or words..., para. [0075]-[0077], bigrams/trigrams of words including consecutive words/tokens as speech pairing);
          Ott does not explicitly disclose assessing a probability of gibberish associated with the text, by: calculating, for each speech pairing, a respective conditional probability value that the speech pairing falls within a gibberish category or aggregating the conditional probability values to calculate the probability of gibberish associated with the text
          However, these features are taught by Thakur:
          calculating, for each speech pairing, a respective conditional probability value that the speech pairing falls within a gibberish category (col. 6, ln 61 – col. 7, ln 15);
          aggregating the conditional probability values to calculate the probability of gibberish associated with the text (col. 7, ln 54-64); and

            However, this feature is taught by Thakur2 (col. 3, ln 12-24)
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Thakur with the medium of Ott in arriving at “assessing a probability of gibberish associated with the text, by: calculating, for each speech pairing, a respective conditional probability value that the speech pairing falls within a gibberish category”, “aggregating the conditional probability values to calculate the probability of gibberish associated with the text
”, as well as to combine the teachings of Thakur2 with the medium of Ott in view of Thakur in arriving at “in response to determining that the probability of gibberish satisfies a threshold amount, tagging the online review as ingenuine to prevent the online review from being published”, because such combinations would have resulted in reducing the incentive relating to providing gibberish content (Thakur, col. 3, ln 45-50) as well as to limiting and preventing spam/gibberish content and abuse (Thakur2, col. 2, ln 1-7).
          Per Claim 22, Ott in view of Thakur and Thakur2 discloses the non-transitory computer readable storage medium of claim 21, 
             Thakur2 wherein the steps further include: receiving a second online review from a second client device, wherein the second online review includes a second review component that comprises additional text (fig. 1; col. 3, ln 12-24; col. 6, ln 37-41);

            in response to determining that the second probability of gibberish does not satisfy the threshold, tagging the second online review as genuine to enable the second online review to be published (If the score is below a low pre-defined threshold, the system automatically labels the underlying entity as "good" or "valid.", col. 3, ln 12-24; col. 6, ln 37-41; col. 8, ln 16-24).
        Per Claim 26, Ott in view of Thakur and Thakur2 discloses the non-transitory computer readable storage medium of claim 21, 
            Ott discloses wherein each token of the two or more tokens represents one or more characters in the text preceded by and/or succeeded by a delimiter (para. [0022]-[0024]; para. [0075]-[0076], example reviews as including word tokens preceded by or succeeded by delimiters).
        Per Claim 27, Ott in view of Thakur and Thakur2 discloses the non-transitory computer readable storage medium of claim 21, 
          Ott discloses wherein the parts of speech that can be assigned to a given token of the two or more tokens include nouns, verbs, adverbs, pronouns, prepositions, and conjunctions (The POS review includes recognition of words or phrases as nouns, pronouns, verbs, adjectives, adverb, article, preposition, participle, or conjunction…, para. [0067]).
         Per Claim 28, Ott discloses a server computing device configured to identify ingenuine online reviews, the server computing device comprising a processor configured to cause the server computing device to carry out steps that include:
 an online review that includes text (fig. 14; para. [0017]; Opinion information is typically obtained from an information source. For purposes of this application, an information source may include a website…, para. [0020]-[0021]; para. [0022]-[0024], website opinion as online review);
              parsing the text into two or more tokens (para. [0067]; para. [0075]-[0076]);
             assessing a probability of gibberish associated with the text, by: assigning a respective part of speech to each token of the two or more tokens (Three automated approaches are considered for detecting deceptive opinion spam, each of which utilizes classifiers trained on the initial dataset …, para. [0066]; One approach is termed the "genre identification approach".  In such an approach, the opinion entry is reviewed for each part-of-speech (POS) and statistics about the position and frequency of each POS are acquired…, para. [0067]; para. [0077]-[0081], spam as example gibberish);
             establishing a respective speech pairing for each pair of consecutive tokens included in the two or more tokens (para. [0026]; a "text categorization approach" allows both content and context with n-gram features.  An n-gram is a contiguous sequence of n items from a given sequence of text or speech.  An n-gram could be any combination of phonemes, syllables, letters, or words..., para. [0075]-[0077], bigrams/trigrams of words including consecutive words/tokens as speech pairing);
           Ott does not explicitly disclose assessing a probability of gibberish associated with the text, by: calculating, for each speech pairing, a respective conditional probability value that the speech pairing falls within a gibberish category or aggregating the conditional probability values to calculate the probability of gibberish associated with the text
Thakur:
          calculating, for each speech pairing, a respective conditional probability value that the speech pairing falls within a gibberish category (col. 6, ln 61 – col. 7, ln 15);
          aggregating the conditional probability values to calculate the probability of gibberish associated with the text (col. 7, ln 54-64); and
            Ott in view of Thakur does not explicitly disclose in response to determining that the probability of gibberish satisfies a threshold amount, tagging the online review as ingenuine to prevent the online review from being published
            However, this feature is taught by Thakur2 (col. 3, ln 12-24)
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Thakur with the medium of Ott in arriving at “assessing a probability of gibberish associated with the text, by: calculating, for each speech pairing, a respective conditional probability value that the speech pairing falls within a gibberish category”, “aggregating the conditional probability values to calculate the probability of gibberish associated with the text
”, as well as to combine the teachings of Thakur2 with the medium of Ott in view of Thakur in arriving at “in response to determining that the probability of gibberish satisfies a threshold amount, tagging the online review as ingenuine to prevent the online review from being published”, because such combinations would have resulted in reducing the incentive relating to providing gibberish content (Thakur, col. 3, ln 45-50) as well as to limiting and preventing spam/gibberish content and abuse (Thakur2, col. 2, ln 1-7).
Claim 29, Ott in view of Thakur and Thakur2 discloses the server computing device of claim 28, 
           Thakur2 discloses wherein the steps further include: receiving a second online review from a second client device, wherein the second online review includes a second review component that comprises additional text (fig. 1; col. 3, ln 12-24; col. 6, ln 37-41);  
           assessing a second probability of gibberish associated with the additional text (col. 3, ln 12-24; col. 6, ln 37-41); and
           in response to determining that the second probability of gibberish does not satisfy the threshold, tagging the second online review as genuine to enable the second online review to be published (If the score is below a low pre-defined threshold, the system automatically labels the underlying entity as "good" or "valid.", col. 3, ln 12-24; col. 6, ln 37-41; col. 8, ln 16-24).
       Per Claim 33, Ott in view of Thakur and Thakur2 discloses the server computing device of claim 28, 
        Ott discloses wherein each token of the two or more tokens represents one or more characters in the text preceded by and/or succeeded by a delimiter (para. [0022]-[0024]; para. [0075]-[0076], example reviews as including word tokens preceded by or succeeded by delimiters).

Allowable Subject Matter
Claims 3-5, 23-25 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all claims 3, 5, 23, 25, 30 and 32.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658